DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Information Disclosure Statement not Considered
The Information Disclosure Statement filed 27 July 2022 fails to comply with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609 because it was not accompanied by one of the following: the statement specified in 37 CFR 1.97(e) or the fee set forth in 37 CFR 1.17(p).  See 37 CFR 1.97(c).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  
Status of the Claims
In the Reply filed 15 July 2022, Applicant amended claims 14-16, canceled claims 3-11 and 17-20, and added thirteen new claims, i.e., claims 21-33.  Claims 1, 2, 12-16, and 21-33 are pending.  Claims 1, 2, 12, and 13 remain withdrawn from consideration by the examiner because they are directed to non-elected Invention I.  Claims 14-16 and 21-33 are considered below.
Status of the Rejections and Objections
The objection to claim 5 on the basis of an informality is withdrawn in view of Applicant’s cancellation of that claim.
The objections to claims 22 and 27 are new.
The rejection under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent claim amendments.
The rejection under 35 U.S.C. 112(d) has been modified in view of Applicant’s recent claim amendments.
The rejection of claims 14, 15, and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Anaebonam (US 4,853,416) is withdrawn in view of Applicant’s narrowing amendment to claim 14 requiring a pH of less than 2.4.  
The rejection of claims 16, 5, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Anaebonam (US 4,853,416) has been modified in view of Applicant’s claim amendments.  This rejection has been expanded to apply to claim 14, among other modifications.
The rejection of claims 14-16, 18, and 7-9 under 35 U.S.C. 103 as being unpatentable over Lewis (US 6,716,414 B2) has been modified in view of Applicant’s claim amendments.
The rejection of claims 14-16, 5, and 7-11 under 35 U.S.C. 103 as being unpatentable over Shahinian (US 2005/0080043 A1) is withdrawn in view of Applicant narrowing amendments to claim 14.  For example, the inhalation fluid is now modified by the transitional phrase “consisting of” (rather than “comprising”).  
The rejection of claims 27-31 under 35 U.S.C. 103 as being unpatentable over Ryan (“Safety of a preservative-free acidified saline nasal spray: a randomized, double-blind, placebo-controlled, crossover clinical trial.” Archives of Otolaryngology–Head & Neck Surgery 136.11 (2010): 1099-1103) in view of Gern (“Inhibition of rhinovirus replication in vitro and in vivo by acid-buffered saline.” The Journal of infectious diseases 195.8 (2007): 1137-1143) and Anaebonam (US 4,853,416) is new.
Both provisional rejections on the ground of nonstatutory obviousness-type double patenting are maintained.
Claim Objections
Claim 22 is objected to on the basis of the following informality: there is an erroneous space between “in” and “halation.”  Appropriate correction is required.
Claim 27 is objected to on the basis of the following informality:  the phrase “at least one organic acid” is repeated unnecessarily in lines 10-11 of the claim.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14-16 and 21-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claim 14, the following limitation is unclear: “a pharmaceutically acceptable acidic component, the pharmaceutically acceptable acidic component comprising at least one inorganic acid, the pharmaceutically acceptable acidic component selected from the group consisting of sulfuric acid, hydrochloric acid, hydrobromic acid, phosphoric acid, polyphosphoric acid, hypochlorous acid, and mixtures thereof, and optionally an ionic component….”  The pharmaceutically acceptable acidic component is first modified by the open transitional phrase <comprising> and then later modified by the closed transitional phrase <consisting of>.  This conflict renders claim 14 and all claims depending thereon indefinite.  
For the purpose of compact prosecution, the broader transitional phrase controls interpretation of the claim.  The limitation is interpreted as follows: “a pharmaceutically acceptable acidic component, the pharmaceutically acceptable acidic component comprising at least one inorganic acid and optionally an ionic component, the inorganic acid selected from the group consisting of sulfuric acid, hydrochloric acid, hydrobromic acid, phosphoric acid, polyphosphoric acid, hypochlorous acid, and mixtures thereof, and the optional [[an]] ionic component selected from the group….”  
Regarding claims 23, 24 and 32, it is unclear how the inhalation fluid composition can have a “size” or a “mean mass aerodynamic diameter.”  Is there a dispersed phase of particles suspended in the fluid?  Alternatively, is Applicant seeking to claim aerosol droplets that have been ejected from a nebulizer or a metered-dose inhaler (MDI)?  If so, there is no corresponding product-by-process limitation referring to either of those drug-delivery devices.  Applicant is reminded that the claims under consideration are directed to a composition, not to a method of administration or treatment.  In sum, claims 23, 24, and 32 are indefinite.  
Regarding claim 27, the pharmaceutically acceptable acidic component consists of at least one inorganic acid and an optional ionic component selected from the group consisting of pharmaceutically acceptable Group I ions, pharmaceutically acceptable Group II ions, and mixtures thereof.  Group I and Group II ions are cations, for example, Na+ or Ca2+.  Does the claim exclude the counterion, which in this case is the corresponding anion?  For example, does the claim exclude chlorine anions (Cl–)?  Or is the counterion considered part of the fluid carrier if it is dissolved therein?  Page 15 of the specification, as originally filed, confusingly states: “In certain embodiments, the calcium ions can be present as Ca2+, CaSO4-1, and mixtures thereof.”  This ambiguity renders claim 27 and all claims depending thereon indefinite.
In further regard to claim 27, the following limitation is unclear: “the pharmaceutically acceptable therapeutic inhalation fluid administered into contact with at least one of MERS, SARS CoV-1, SARS CoV-2 resident in respiratory tissue located in a least one of the following: throat, pharynx, larynx, epiglottis, sinuses, trachea, bronchi, or alveoli.”  Applicant is reminded again that the claims under consideration are directed to a composition, not to a method of administration or treatment.  The foregoing process limitation must be deleted from the claim.  Claims that are directed simultaneously to multiple statutory categories, as defined in 35 U.S.C. 101, are unclear.
Regarding claim 31, nebulizers contain liquid and deliver a spray upon actuation, and metered-dose inhalers (MDIs), which contain a liquid or a dry powder, deliver an aerosol upon actuation.  The system of claim 27 requires either a nebulizer or an MDI, so it is unclear how the inhalation fluid contained in the system can already be in the form of a vapor, aerosol, spray, or mist.  This deficiency renders the claim indefinite.  Applicant is reminded again that the claims under consideration are directed to a composition, not to a method of administration or treatment.  
Regarding claim 33, the following limitation is unclear: “a pharmaceutically acceptable acidic component, the pharmaceutically acceptable acidic component comprising at least one inorganic acid, wherein the pharmaceutically acceptable acidic component selected is sulfuric acid, and optionally an ionic component selected from the group consisting of pharmaceutically acceptable Group I ions, pharmaceutically acceptable Group II ions, and mixtures thereof….”  The foregoing limitation requires sulfuric acid, but is it open to the presence of additional inorganic acids, e.g., hydrochloric acid?  For example, is a mixture of sulfuric acid and hydrochloric acid permissible?  More broadly, is this limitation open to the presence of any pharmaceutically acidic components, by operation of the <comprising> transitional phrase?  This ambiguity renders claim 33 indefinite.  For the purpose of compact prosecution, the broadest interpretation controls.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 22 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 22, which depends on claim 14 and is directed to a composition, recites the following limitation: “wherein the pharmaceutically acceptable therapeutic inhalation fluid is dispersed from the medication outlet as one or more of pharmaceutically acceptable fluid is present as at least one of a vapor, aerosol, spray, micronized mist.”  However, claim 22 is not directed to a method (despite the foregoing limitation) and does not otherwise introduce a limitation concerning the composition, itself.  Consequently, claim 22 does not further limit the claim from it depends and, therefore, fails to comply with 35 U.S.C. 112(d).  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 21, 22, 25, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam (US 4,853,416), as evidenced by Gupta (“Salts of therapeutic agents: chemical, physicochemical, and biological considerations.” Molecules 23.7 (2018): 1719) and Gao (US 6,040,344).
Anaebonam is directed to an aqueous solution of pentamidine for administration by inhalation (abstract).
In Example 1, Anaebonam discloses a non-preserved nebulizer comprising pentaminide isethionate, sodium chloride, water (fluid carrier), and a sufficient concentration of hydrochloric acid to adjust the pH to between 2.5 and 3.0 (column 3, lines 39-53).  Pentaminide isethionate is an acid addition salt, as evidenced by Table 1 of Gupta (page 2) and column 4 of Gao (lines 38-45) and, therefore, qualifies as a “pharmaceutically acceptable acidic component,” as recited in claims 14 and 33 of the present application because it produces an acidic solution when dissolved in water or other solvent.  The examiner notes that the pharmaceutically acceptable acidic component, which is modified by the transitional phrase <comprising>, is not limited to inorganic acids, Group I ions, or Group II ions.  MPEP § 2111.03(I) (“The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”).  The sodium ion derived from the sodium chloride qualifies as a Group I ion.
The following intended-use limitation, which is recited in claim 14, does not distinguish the present claims, which are directed to a composition (not a method of treatment), from Anaebonam: “for treating or preventing an infection caused by at least one of MERS, SARS CoV-1, SARS CoV-2.”
Anaebonam identifies only two species of mineral acid as being preferred, specifically, hydrochloric acid and sulfuric acid (column 2, lines 7-14).  Therefore, a person having ordinary skill in the art would have readily envisaged modifying Example 1 by substituting sulfuric acid for the hydrochloric acid.  MPEP § 2131.02(II) and (III).  
Anaebonam does not provide an exemplary formulation having a pH in the range of “less than 2.4” (claim 14), “less than 2.0” (claim 16), or “between 1.4 and 1.8” (claims 21, 24, 25, and 33).  Consequently, Anaebonam does not anticipate those claims.  However, as explained below, there are teachings in Anaebonam that compensate for this deficiency.
Anaebonam teaches that “aqueous solutions of pentamidine of reduced pH are stable and that, surprisingly, such solutions may be administered by inhalation to the lung” (column 1, lines 40-43).
Anaebonam additionally teaches that “[t]he pH of the solution is preferably less than 4.0, more preferably less than 3.5, and especially less than 3.0” and that “[t]he pH of the solution is preferably greater than 1.5, more preferably greater than 2.0 and especially greater than 2.5” (column 2, lines 1-6).  The examiner notes that the italicized ranges, in combination, yield a pH range of between 1.5 and 4.0.
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated by Anaebonam to engage in experimentation within the pH ranges taught therein, in an effort to optimize further the stability of the formulation.  MPEP § 2144.05(I) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”).  The pH range of between 1.5 and 4.0 is overlapped by the corresponding ranges recited in claims 14, 16, 21, 24, 25, and 33.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  
In the alternative, the foregoing disclosure and teachings support the examiner’s conclusion that (i) a pH range of between 1.5 and 4.0 is taught in the prior art (Anaebonam), (ii) a person skilled in the art could have readily selected various pH values within those ranges by adjusting the concentration of hydrochloric or sulfuric acid, and (iii) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
Therefore, claims 14-16, 21, 25, and 33 are prima facie obvious.  
Regarding claim 22, the examiner notes that a nebulizer, when actuated, delivers a fine spray or a mist (vapor).
Regarding claim 26, Anaebonam teaches as follows: “The solution may be made isotonic with physiological fluids by the incorporation of a suitable tonicity agent eg sodium chloride. The solution may typically contain from about 0.1 to 1.0, more typically 0.5 to 1.0% w/v sodium chloride.”  Column 2, lines 22-27.  The broadest range (0.1 to 1.0% w/v) converts to approximately 1,000 to 10,000 ppm of sodium chloride.  Sodium chloride has a molar mass of 58.44 g/mol.  Sodium has a weight of 23 g/mol.  Because 23 divided by 58.44 = 0.39, the following ppm range corresponds only to the Group I ion (sodium): 390 to 3900 ppm.  MPEP § 2144.05(I) (quoted above).  
Claims 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6,716,414 B2), as evidenced by Gupta (“Salts of therapeutic agents: chemical, physicochemical, and biological considerations.” Molecules 23.7 (2018): 1719) and Gao (US 6,040,344).
Lewis is directed to “[s]table pharmaceutical solution formulations for pressurized metered dose inhalers” (title).  
Lewis discloses “a pressurised MDI for administering pharmaceutical doses consisting of an anodised aluminium container filled with a pharmaceutical composition consisting of a solution of formoterol fumarate in HFA 134a as a propellant in turn containing 12% w/w ethanol as a co-solvent and optionally isopropyl myristate as a low volatility component in an amount less/equal than 1.0% w/w, the apparent pH of said solution having been adjusted to between 3.0 and 3.5 by addition of small amounts of hydrochloric acid.”  (Emphasis added) Column 3, lines 25-35.  
The HFA 134a and ethanol qualify as the “fluid carrier,” as recited in claims 14 and 33.
Formoterol fumarate is an acid addition salt, as evidenced by Table 1 of Gupta (page 2) and column 4 of Gao (lines 38-45) and, therefore, qualifies as a “pharmaceutically acceptable acidic component,” as recited in claim 14 of the present application because it produces an acidic solution when dissolved in water or other solvent.  The examiner notes that the pharmaceutically acceptable acidic component, which is modified by the transitional phrase <comprising>, is not limited to inorganic acids, Group I ions, or Group II ions.  MPEP § 2111.03(I) (“The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”).  
However, the foregoing embodiment does not have a pH in the range of less than 2.4.  Consequently, Lewis does not anticipate claim 14.  However, as explained below, there are teachings in Lewis that compensate for this deficiency.
Lewis, in claims 1 and 18 (columns 11-12), more broadly teaches that the pH can be as low as “about 2.5.”  
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated by Lewis to engage in experimentation within the pH ranges taught therein, in an effort to optimize further the stability of the formulation.  MPEP § 2144.05(I) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”).  The pH range of about 2.5 is overlapped by the corresponding range recited in claim 14, i.e., less than 2.4.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  In the alternative, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  MPEP § 2144.05(I).  
The foregoing disclosure and teachings also support the examiner’s alternative conclusion that (i) a pH range of “about 2.5” is taught in the prior art (Lewis), (ii) a person skilled in the art could have readily selected various pH values within that range by adjusting the concentration of hydrochloric acid, and (iii) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
The following intended-use limitation, which is recited in claim 14, does not distinguish the present claims, which are directed to a composition (not a method of treatment), from Lewis: “for treating or preventing an infection caused by at least one of MERS, SARS CoV-1, SARS CoV-2.”
In sum, claims 14 and 15 are rendered prima facie obvious by Lewis.  
Regarding claim 22, the examiner notes that an MDI (metered-dose inhaler), when actuated, delivers an aerosol.  
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (“Safety of a preservative-free acidified saline nasal spray: a randomized, double-blind, placebo-controlled, crossover clinical trial.” Archives of Otolaryngology–Head & Neck Surgery 136.11 (2010): 1099-1103) in view of Gern (“Inhibition of rhinovirus replication in vitro and in vivo by acid-buffered saline.” The Journal of infectious diseases 195.8 (2007): 1137-1143) and Anaebonam (US 4,853,416).
Ryan is directed to the safety of a preservative-free acidified saline nasal spray (PFAS).
Ryan discloses that “[t]he PFAS solution contains 0.9% sodium chloride and citric acid, with hydrochloric acid added to adjust the pH to 2.5.”  Page 1100, left column.  Ryan discloses that the PFAS “is buffered by low concentrations of citric acid.”  Page 1099, right column.  The water in the PFAS, in combination with the citric acid dissolved therein, qualifies as the “fluid carrier” recited in claim 27.  Furthermore, the sodium ion derived from the sodium chloride qualifies as the “Group I ion,” also recited in claim 27.
Although Ryan discloses that “[t]here is also some evidence that acidity in saline may inhibit virus replication” (page 1102, right column), Ryan does not disclose or suggest a pH of less than 2.0 and, consequently, does not satisfy claim 27.  As explained below, the following two references compensate for this deficiency: Gern and Anaebonam.
Gern is directed to “inhibition of rhinovirus replication in vitro and in vivo by acid-buffered saline” (title).
Gern teaches that a low-pH nasal spray reduces viral shedding.  Page 1142, left column.  “Because the transmission of colds depends in part on shedding large amounts of virus,” Gern continues, “it is conceivable that low-pH treatments could be used to inhibit person-to-person transmission.”  Id.  
Gern additionally teaches that “some, but not all, common respiratory viruses are susceptible to low pH.”  Page 1142, left column.  
Anaebonam is directed to an aqueous solution of pentamidine for administration by inhalation (abstract).
Anaebonam teaches that solutions having a pH approaching 1.5 can surprisingly be administered to the lung by inhalation.  Column 1, lines 40-43; column 2, lines 1-6.  More specifically, Anaebonam teaches that a pH in the following range is suitable for administration by inhalation: 1.5 < pH < 4.0.  Column 2, lines 1-6.  Anaebonam identifies hydrochloric acid as the most-preferred acid.  Column 2, lines 12-13.  
Before the effective filing date of the claimed invention, the teachings of Gern and Anaebonam, in combination, would have motivated a person having ordinary skill to modify the PFAS disclosed in Ryan by engaging in experimentation within the pH range taught in Anaebonam (1.5 < pH < 4.0) by adjusting the concentration of hydrochloric acid, in an effort to yield a nasal spray that is especially effective in inhibiting respiratory viruses and/or the person-to-person transmission thereof.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Therefore, claims 27-31 are prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 14-16 and 21-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-37 of co-pending U.S. Application No. 17/547,624 (as amended 08 August 2022).
The conflicting claims (the claims of the ’624 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claim 30 to claim 14 of the present application.  The examiner notes that the Markush group of inorganic acids recited in conflicting claim 32 matches the corresponding group recited in present claim 14.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 14-16 and 21-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-22 of co-pending U.S. Application No. 17/547,794 (as originally filed 10 December 2021).
The conflicting claims (the claims of the ’794 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 17, 19, and 26 to claim 14 of the present application.  The examiner notes that the Markush group of inorganic acids recited in conflicting claim 17 matches the corresponding group recited in present claim 14.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Conclusion
Claims 14-16 and 21-33 are rejected.
Claims 22 and 27 are objected to.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
08 September 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611